


Exhibit 10.2

 

CF INDUSTRIES HOLDINGS, INC.

 

2014 EQUITY AND INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”).  Please review this Non-Qualified Stock
Option Award Agreement and promptly return a signed copy to Wendy Jablow Spertus
in order to render the grant effective.

 

1.                                      NOTICE OF STOCK OPTION GRANT

 

[Name]

 

You (the “Optionee”) have been granted an option to purchase shares of the
Company’s Stock, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Date of Grant

 

 

Exercise Price per Share

 

 

Number of Shares Subject to the Option

 

[# Shares]

Type of Option

 

Non-Qualified Option (NQSO)

Term/Expiration Date

 

Tenth anniversary of the Date of Grant, unless earlier terminated as provided in
the Plan and/or this Award Agreement

 

Vesting Schedule:

 

Subject to accelerated vesting upon a Change in Control or otherwise as set
forth herein or in the Plan, this Option may be exercised, in whole or in part,
in accordance with the following schedule (the “Vesting Schedule”):

 

Date

 

Portion of Total Shares
Exercisable

On or after the first anniversary of the Date of Grant

 

33 1/3% (the “First Installment”)

On or after the second anniversary of the Date of Grant

 

66 2/3% (the “Second Installment”)

On or after the third anniversary of the Date of Grant

 

100% (the “Third Installment”)

 

--------------------------------------------------------------------------------


 

2.                                      AGREEMENT

 

a.                                      Grant of Option.

 

The Company hereby grants to the Optionee an Option to purchase the number of
shares of Stock at the exercise price per share set forth in Section 1 (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. This Option shall not be treated as an
incentive stock option within the meaning of Section 422(b) of the Code.

 

b.                                      Exercise of Option.

 

(a)                                 Right to Exercise. This Option is
exercisable during its term in accordance with the Vesting Schedule and the
applicable provisions of the Plan and this Award Agreement.  Unless otherwise
determined by the Committee, this Option shall only become exercisable on the
dates set forth in the Vesting Schedule.

 

(b)                                 Method of Exercise. This Option is
exercisable by delivery of an option exercise notice, in the form specified by
the Company (the “Exercise Notice”), which will be provided to the Optionee
separately by the Plan’s administrator.  The Exercise Notice shall be
accompanied by payment of the aggregate exercise price for all shares of Stock
for which the Option is being exercised (“Exercised Shares”).  This Option shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate exercise price.

 

(c)                                  Method of Payment.

 

Payment of the aggregate Exercise Price of the Exercised Shares shall be by any
of the following, or a combination thereof, at the election of the Optionee:

 

(i)                                                             cash; or

 

(ii)                                                          delivery of shares
of Stock previously owned by the Optionee (for a period of at least six months)
having a Fair Market Value equal to or less than the aggregate exercise price
for such Exercised Shares; or

 

(iii)                                                       under a “broker
cashless exercise” program implemented by the Company in connection with the
Plan; or

 

(iv)                                                      the Optionee’s written
authorization for the Company to withhold shares of Exercised Shares having a
Fair Market Value equal to or less than the aggregate exercise price for such
Exercised Shares.

 

2

--------------------------------------------------------------------------------


 

c.                                       Withholding.

 

The Company or a Subsidiary shall withhold all applicable taxes or other amounts
required by law from all amounts paid or delivered in respect of the Option. 
The Optionee may satisfy the withholding obligation by paying the amount of any
taxes in cash or, shares may be withheld from the Exercised Shares to satisfy
the obligation in full or in part.  The amount of the tax withholding and the
number of shares to be withheld shall be determined by the Committee with
reference to the Fair Market Value of the Stock when the withholding is required
to be made.  If shares are withheld, such shares shall have a Fair Market Value
equal to or less than the minimum statutorily required withholding obligation.

 

d.                                      Non-Transferability of Option.

 

Unless otherwise determined by the Committee, this Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of the Optionee only by the Optionee. 
The terms of the Plan and this Award Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

e.                                       Term of Option/Termination of
Employment or Service.

 

(a)                                 Unexercisable Options. Except as
specifically set forth below, if the Optionee’s employment with the Company is
terminated for any reason, and if the Committee does not determine otherwise,
any portion of the Option that has not become exercisable in accordance with the
Vesting Schedule shall immediately be forfeited and shall terminate.

 

(b)                                 Termination for Cause. If the Optionee’s
employment with the Company terminates for Cause (as defined below), then the
Option shall immediately terminate, regardless of whether or not it has become
exercisable.

 

(c)                                  Termination for Death.  If the Optionee
dies while in the employment of the Company, then the outstanding portion of
this Option shall become fully exercisable and Employee’s estate or the person
who acquires the Option by will or the laws of descent and distribution or
otherwise, may exercise the Option for one year following the date of Optionee’s
death.  At the end of such period the Option shall immediately terminate.

 

(d)                                 Termination for Disability.  If the
Optionee’s employment with the Company terminates as a result of Disability (as
defined below), then this Option shall become fully exercisable and the
Optionee, his guardian or estate, as the case may be, may exercise the Option
for one year following the date of Optionee’s termination of employment.  At the
end of such period the Option shall immediately terminate.

 

(e)                                  Termination for Ordinary Retirement.  If
the Optionee’s employment with the Company terminates as a result of an Ordinary
Retirement (as defined below), then the Optionee (or any individual authorized
to act on the

 

3

--------------------------------------------------------------------------------


 

Optionee’s behalf) may exercise the Option, to the extent it was exercisable on
the date of Optionee’s Ordinary Retirement, for four years following such date.
At the end of such period the exercisable portion of the Option shall
immediately terminate.

 

(f)                                   Special Retirement.  If the Optionee’s
employment with the Company terminates as a result of a Special Retirement (as
defined below) and the date of such Special Retirement occurs at least one year
following the Grant Date, then (i) the Option shall continue to vest following
such Special Retirement as if the Optionee had remained employed through the
entire Vesting Schedule and (ii) the Optionee (or any individual authorized to
act on the Optionee’s behalf) may exercise the Option, to the extent it has
become exercisable (either before or following the Special Retirement), for four
years following the date of the Optionee’s Special Retirement.  At the end of
such four-year period following the date of such Special Retirement, the Option
shall no longer be exercisable and shall immediately terminate.  For the
avoidance of doubt, to the extent the Optionee’s employment with the Company
terminates as a result of a Special Retirement prior to the first anniversary of
the Grant Date, the Option shall be forfeited and shall immediately terminate as
of the date of such Special Retirement.

 

(g)                                  Other Terminations.  If the Optionee’s
employment with the Company terminates for any reason other than those set forth
in (b) through (f) above, then the Optionee (or anyone acting on Optionee’s
behalf) may exercise the Option, to the extent it was exercisable as of the date
of Optionee’s termination of employment, for 90 days following the date of
Optionee’s termination of employment.  At the end of such period the exercisable
portion of the Option shall immediately terminate.

 

(h)                                 Employment Relationship.  For purposes of
this Award Agreement, Optionee shall be considered to be in the employment of
the Company so long as Optionee remains as an employee or consultant for either
the Company or an affiliate of the Company or for a corporation (or an affiliate
thereof) that assumes or substitutes a new option for this Option. An Optionee
shall not be considered to be in the employment of the Company if the affiliate
which employs the Optionee ceases to be an affiliate of the Company. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee or its
delegate, as appropriate, and such determination shall be final.  For the
avoidance of doubt and solely for purposes of this Award Agreement, an Optionee
who enters into an agreement with the Company to transition directly from an
employment relationship into a consulting relationship shall not, unless
otherwise determined by the Committee, be deemed to have terminated employment
upon such transition from an employment relationship into a consulting
relationship.  In the event of such a transition, the Option shall continue to
be exercisable and eligible to vest in accordance with its terms, as if no
termination had occurred, for so long as such consulting relationship remains in
effect.  The continued existence of the consulting relationship shall be
determined by the Committee or its delegate and the continued vesting and
exercisability of the Option shall not be construed for any other purpose to
mean the Optionee remains employed with the Company following such transition.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Maximum Term.  Notwithstanding anything
to the contrary, the Option shall in no case be exercisable on or following the
expiration date set forth in Section 1.

 

(j)                                    Change in Control.  In addition to
becoming fully vested upon a Change in Control (but only if the Optionee has an
employment or consulting relationship (as described in Section 2(e)(h) above)
with the Company at such time or has retired pursuant to a Special Retirement),
this Option, to the extent outstanding at the time of the Change in Control,
shall remain exercisable until the tenth anniversary of the Date of Grant.  For
the avoidance of doubt, except as set forth in the prior sentence, if the
Optionee’s employment and/or consulting relationship with the Company has
terminated prior to the time of a Change in Control, the Optionee will not be
entitled to any additional vesting or the extension of an exercise period as a
result of the Change in Control.

 

(k)                                 Resumption of Employment Relationship.  If,
following the time an Optionee experiences a termination of employment for
purposes of this Award Agreement, the Optionee is rehired or otherwise retained
by the Company or a Subsidiary, such rehiring or retention will not affect the
Optionee’s rights under this Award Agreement, which become fixed at the time of
the termination of employment.  For the avoidance of doubt, any such re-hiring
or subsequent retention of the Optionee shall not have the effect of reinstating
forfeited portions of the option or extending the exercise period of any
then-outstanding portion of the Option.

 

For purposes of this Award Agreement:

 

“Cause” shall have the meaning ascribed to such term in the Optionee’s
individual employment, severance or other agreement with the Company or, if the
Optionee is not party to such an agreement, “Cause” shall mean (i) dishonesty in
the performance of the Optionee’s duties or (ii) the Optionee’s malfeasance or
misconduct in connection with the Optionee’s duties or any act or omission which
is injurious to the Company or its Subsidiaries or affiliates, monetarily or
otherwise, each as determined by the Committee in its sole discretion.

 

“Disability” shall have the meaning ascribed to such term in the Optionee’s
individual employment, severance or other agreement with the Company or, if the
Optionee is not party to such an agreement, “Disability” shall mean Optionee’s
inability because of ill health, physical or mental disability, to perform
Optionee’s duties for a period of 180 days in any twelve month period.

 

“Ordinary Retirement” shall mean the Optionee’s termination of employment, other
than for Cause, death or Disability, following the attainment of the Optionee of
at least age sixty, which does not constitute a Special Retirement.

 

“Special Retirement” shall mean the Optionee’s termination of employment, other
than for Cause, death or Disability, following the attainment of the Optionee of
at least age sixty with five (5) years of continuous service with the Company as
of the

 

5

--------------------------------------------------------------------------------


 

date of such termination of employment, provided that, if the Optionee is, at
the time of such termination of employment, subject to the reporting
requirements of Section 16 of the Exchange Act, the Optionee has provided the
Company with at least six months prior written notice of the Optionee’s
termination of employment and that notice has been accepted by the Committee.

 

f.                                        Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference.  The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by the
Company and the Optionee.  If there is a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall govern. This Award Agreement is governed
by the internal substantive laws, but not the choice of law rules, of the State
of Delaware.

 

g.                                       No Guarantee of Continued Service.

 

The Optionee acknowledges and agrees that this Award Agreement, the transactions
contemplated hereunder and the Vesting Schedule do not constitute an express or
implied promise of continued engagement as an employee or as a service provider
for any period and shall not interfere with the Optionee’s right or the
Company’s right to terminate the Optionee’s relationship as an employee or as a
service provider at any time, with or without Cause.

 

*                                                                                        
*                                                                                        
*                                                                                        
*                                                                                        
*

 

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.  The
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement. 
The Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and Award Agreement. You further agree to notify the Company upon any
change in your residential address shown below.

 

 

OPTIONEE

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

Signature

 

By: Wendy Jablow Spertus

 

 

Title: Sr. Vice President, Human Resources

 

6

--------------------------------------------------------------------------------
